UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7037



CHRISTOPHER QUINCER,

                Plaintiff - Appellant,

          v.


DIVISION OF CHILD SUPPORT ENFORCEMENT,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:07-cv-00601-CMH)


Submitted:   February 21, 2008           Decided:   February 25, 2008


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher Quincer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Christopher Quincer appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.         We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.          Quincer v.

Div. of Child. Support Enforcement, No. 1:07-cv-00601-CMH (E.D. Va.

filed June 26, 2007 & entered June 27, 2007).           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -